          1:19-cv-01078-CSB-EIL # 1       Page 1 of 14                                        E-FILED
                                                                Thursday, 07 March, 2019 11:52:41 PM
                                                                        Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF LLINOIS
                              URBANA DIVISION

 Theresa Premo, as next friend to TJP, a minor       )
                                                     )
                                  Plaintiff,         )
                                                     )
        v.                                           )          No.
                                                     )
City of Champaign Police Officers Timothy Atteberry, )
Dane Kaldahl, Arthur Miller, Jordan Hagemann,        )
James Hobson, Sergeant Brian Rogers, and the City )
of Champaign, Illinois, a municipal corporation,     )
                                                     )
                                  Defendants.        )


                                  COMPLAINT AT LAW

          Plaintiff THERESA PREMO, as next friend for TJP, a minor, by and through her

attorneys, complaining of Defendants Timothy Atteberry, Dane Kaldahl, Artur Miller,

Jordan Hagemann, James Hobson, Brian Rogers, and the City of Chicago, Illinois, and

states the following:

                                     INTRODUCTION

1.        On December 28, 2018, members of the Champaign Police Department stood

around and watched as Defendants Atteberry and Kaldahl used excessive force to arrest

TJP; an arrest that was in no way supported by probable cause or justified by any stretch

of the imagination. On the contrary, Defendants Atteberry and Kaldahl arrested TJP for

the simple reason that TJP exerted his constitutional right to decline to talk to the

police.

2.        Plaintiff Theresa Premo brings this lawsuit against Defendants as the next friend

of TJP and seeks redress for the violations of TJP’s rights and to bring to light the
       1:19-cv-01078-CSB-EIL # 1        Page 2 of 14



Champaign Police Department’s pattern and practice of discriminating against

minorities.

                            JURSDICTION AND VENUE

3.     This action arises under the Constitution of the United States, particularly the

Fourth and Fourteenth Amendments to the Constitution of the United States, under the

laws of the United States, particularly the Civil Rights Act, Title 42 of the United States

Code, Sections 1983 and 1988, and under the laws of the State of Illinois.

4.     The jurisdiction of this Court is invoked under the provisions of Title 28 of the

United States Code, Sections 1331 and 1343. Plaintiff also invokes the supplemental

jurisdiction of this Court pursuant to Title 28 of the United States Code, Section 1367.

5.     Venue is proper in the United States District Court for the Central District of

Illinois, Urbana division, under Title 28 of the United States Code, Section 1391(b)(2),

as the events complained of occurred within this district.

                                        PARTIES

6.     At all times relevant herein, Plaintiff THERESA was a resident of the City of

Champaign, Illinois. Plaintiff Premo is the mother of TJP and brings this lawsuit as his

next friend.

7.     TJP is a minor and was 16 years old on December 28, 2018.

8.     Defendant TIMOTHY ATTEBERRY was, at all times relevant, a sworn officer

employed by Defendant CITY OF CHAMPAIGN as a member of the Champaign Police

Department. During the relevant time, Defendant Atteberry was acting within the scope

of his agency, service, and/or employment with the City of Champaign, and was acting

under color of the statutes, ordinances, regulations, customs, and usages of the State of

Illinois. Defendant Atteberry is sued in his individual capacity.

                                             2
       1:19-cv-01078-CSB-EIL # 1         Page 3 of 14



9.     Defendant DANE KALDAHL was, at all times relevant, a sworn officer employed

by Defendant CITY OF CHAMPAIGN as a member of the Champaign Police

Department. During the relevant time, Defendant Kaldahl was acting within the scope of

his agency, service, and/or employment with the City of Champaign, and was acting

under color of the statutes, ordinances, regulations, customs, and usages of the State of

Illinois. Defendant Kaldahl is sued in his individual capacity.

10.    Defendant ARTHUR MILLER was, at all times relevant, a sworn officer employed

by Defendant CITY OF CHAMPAIGN as a member of the Champaign Police

Department. During the relevant time, Defendant Miller was acting within the scope of

his agency, service, and/or employment with the City of Champaign, and was acting

under color of the statutes, ordinances, regulations, customs, and usages of the State of

Illinois. Defendant Miller is sued in his individual capacity.

11.    Defendant JORDAN HAGEMANN was, at all times relevant, a sworn officer

employed by Defendant CITY OF CHAMPAIGN as a member of the Champaign Police

Department. During the relevant time, Defendant Hagemann was acting within the

scope of his agency, service, and/or employment with the City of Champaign, and was

acting under color of the statutes, ordinances, regulations, customs, and usages of the

State of Illinois. Defendant Hagemann is sued in his individual capacity.

12.    Defendant JAMES HOBSON was, at all times relevant, a sworn officer employed

by Defendant CITY OF CHAMPAIGN as a member of the Champaign Police

Department. During the relevant time, Defendant Hobson was acting within the scope

of his agency, service, and/or employment with the City of Champaign, and was acting

under color of the statutes, ordinances, regulations, customs, and usages of the State of

Illinois. Defendant Hobson is sued in his individual capacity.

                                             3
       1:19-cv-01078-CSB-EIL # 1        Page 4 of 14



13.    Defendant BRIAN ROGERS was, at all times relevant, a sworn officer employed

by Defendant CITY OF CHAMPAIGN as a member of the Champaign Police

Department. During the relevant time, Defendant Rogers was acting within the scope of

his agency, service, and/or employment with the City of Champaign, and was acting

under color of the statutes, ordinances, regulations, customs, and usages of the State of

Illinois. Defendant Rogers is sued in his individual capacity.

14.    Defendant CITY OF CHAMPAIGN was, during the relevant time, the employer of

Defendants Atteberry, Kaldahl, Miller, Hagemann, Hobson, and Rogers. Defendant City

of Champaign is named both pursuant to the legal theory of Respondeat Superior and

directly as Defendant City of Champaign is responsible for the policies, practices, and

customs of the Champaign Police Department.

                                         FACTS

15.    TJP is a 16 year-old African-American kid who stands five foot three inches tall

and weighs 110 pounds.

16.    In the early morning hours of December 28, 2018, Defendant Atteberry was on

patrol when he heard of a radio call of a single shot being fired in an area east of Hedge

Road. This call was broadcasted at approximately 12:12 AM.

17.    Defendant Atteberry observed a silver Mustang parked in a driveway of 1501

North Willis, Champaign, Illinois.

18.    The silver Mustang was not violating any traffic laws.

19.    Three individuals were sitting in the silver Mustang. A fourth, TJP, had just

walked from the Mustang into a house, which was the home of his relative.




                                             4
        1:19-cv-01078-CSB-EIL # 1      Page 5 of 14



20.    Defendant Atteberry walked up to the silver Mustang and forced all of the

occupants out of the vehicle. Defendant Atteberry then searched the driver of the

vehicle. The two other occupants of the silver Mustang were also searched.

21.    Defendant Hagemann started shining a flashlight into the house TJP had walked

into. He ordered any occupants of the house to “come to the door.”

22.    TJP’s relative appeared and asked why Defendant Hagemann was shining a light

into her residence. Defendant Hagemann asked if they could speak to TJP.

23.    TJP exited the house and stood on the top of the stairs and spoke to Defendant

Hagemann.

24.    Defendant Atteberry approached TJP, who was still at the top of the stairs.

25.    TJP’s relative informed the officers that TJP was juvenile. TJP’s relative offered

to call TJP’s mother.

26.    Defendant Atteberry stated that he would call TJP’s mother.

27.    TJP’s relative stated that TJP would not speak to the officers because he was

nervous around police officers. TJP’s relative further stated that “[w]e don’t play with

the police.”

28.    Defendant Atteberry responded “[t]he police don’t play either.”

29.    Defendant Atteberry then grabbed at TJP and stated that he had to step down

from the porch.

30.    At no time did Defendant Atteberry state that TJP was under arrest.

31.    There was no basis – either probable cause or even reasonable suspicion – to

detain TJP for any offense.

32.    Defendant Hagemann observed Defendant Atteberry grab at TJP. Defendant

Hagemann made no effort to prevent Defendant Atteberry from grabbing TJP. On the

                                            5
        1:19-cv-01078-CSB-EIL # 1       Page 6 of 14



contrary, Defendant Hagemann blocked TJP’s relative and pushed her away from TJP

and then physically restrained her when TJP’s relative screamed for someone in the

house to “get a camera.”

33.    Defendant Kaldahl became aware that Defendant Atteberry was grabbing TJP on

the porch. Defendant Kaldahl then ran over to Defendant Atteberry and TJP.

34.    Defendant Atteberry had TJP’s right arm and was forcing TJP to the ground.

35.    Defendant Kaldahl observed that Defendant Atteberry had TJP’s right arm.

Defendant Kaldahl grabbed TJP’s left arm and twisted it behind his back to force TJP to

the ground.

36.    Defendant Miller pulled his taser device, pointed the device at TJP, and ordered

TJP onto the ground.

37.    Defendant Atteberry and Defendant Kaldahl forced TJP to the ground. Defendant

Kaldahl put his hand on TJP’s neck and pushed him into the mud.

38.    The force used by Defendants Atteberry, Kaldahl, and Miller was unreasonable

based on the totality of the circumstances.

39.    Defendants Atteberry and Kaldahl then placed handcuffs on TJP. Defendants

Atteberry and Kaldahl tightened the handcuffs too tight.

40.    There was no probable cause for TJP to be detained.

41.    Defendant Hagemann ordered the occupants of the house to stop recording the

actions of the police.

42.    When civilians told Defendants to get off the property and that they were acting

in an unlawful manner by detaining TJP, Defendant Hagemann stated that he would

pepper-spray them if they did not get back.



                                              6
       1:19-cv-01078-CSB-EIL # 1         Page 7 of 14



43.    Defendant Hobson was physically present and observed the use of force on TJP

and that TJP was placed into custody without probable cause. Defendant Hobson did

not intervene to prevent the use of force or the arrest.

44.    TJP was placed into a police vehicle.

45.    Defendant Rogers was called to respond to the scene; Defendant Rogers was a

sergeant and a supervisor for Defendants Atteberry, Kaldahl, Miller, Hagemann, and

Hobson.

46.    Defendant Rogers was told by civilians that the force used by Defendants

Atteberry and Kaldal was unreasonable and that there was no lawful basis for TJP to

have been arrested. Defendant Rogers informed the civilians that the actions of the

other officers was justified and that TJP was going to remain under arrest. By doing so,

Defendant Rogers approved and condoned the actions of Defendants Atteberry, Kaldahl,

Miller, Hagemann, and Hobson.

47.    TJP informed Defendant Rogers that the handcuffs were too tight. Defendant

Rogers loosened the handcuffs.

48.    TJP informed Defendant Rogers that he was injured from the actions of

Defendants Atteberry and Kaldahl. Defendant Rogers did not provide TJP any medical

attention and did not call for an ambulance.

49.    TJP was taken to the police station. At the police station, TJP was not provided

with any medical care.

50.    TJP was not released from custody until over 10 hours after he was placed under

arrest by Defendants Atteberry and Kaldahl. At no point during his time in custody was

TJP provided medical attention following the use of force by Defendants Atteberry and

Kaldahl.

                                               7
         1:19-cv-01078-CSB-EIL # 1         Page 8 of 14



51.      As a result of TJP’s false arrest by Defendants Atteberry and Kaldahl, TJP’s

probation was revoked and he was forced to spend ten (10) days in a juvenile

correctional facility. The false arrest by Defendants Atteberry and Kaldahl was the

proximate cause of TJP’s ten (10) days in the juvenile facility.

                       COUNT I – FEDERAL CLAIM
                    42 U.S.C. § 1983 EXCESSIVE FORCE
              DEFENDANTS ATTEBERRY, KALDAHL, AND MILLER

52.      Each paragraph of this Complaint is incorporated as if restated fully herein.

53.      The actions of Defendants Atteberry, Kaldahl, and Miller constituted

unreasonable, unjustified, and excessive force against TJP, violating his rights under the

Fourth Amendment to the United States Constitution, and 42 U.S.C. Section 1983.

54.      As a result of the unreasonable use of force, TJP suffered injuries.

WHEREFORE, Plaintiff THERESA PREMO, as next friend for TJP, a minor, prays for

judgment against Defendants Atteberry, Kaldahl, and Miller, and an award of

compensatory damages, punitive damages, attorneys’ fees, costs, and for any additional

relief that is just and proper.

                          COUNT II – FEDERAL CLAIM
                         42 U.S.C. § 1983 FALSE ARREST
                     DEFENDANTS ATTEBERRY AND KALDAHL

55.      Each paragraph of this Complaint is incorporated as if restated fully herein.

56.      Defendants Atteberry and Kaldahl placed TJP under arrest without probable

cause.

57.      The actions of Defendant Atteberry and Kaldahl constituted a false arrest against

TJP, violating his rights under the Fourth Amendment to the United States

Constitution, and 42 U.S.C., Section 1983.

58.      As a result of the false arrest, TJP suffered injuries.

                                                8
        1:19-cv-01078-CSB-EIL # 1       Page 9 of 14



WHEREFORE, Plaintiff THERESA PREMO, as next friend for TJP, a minor, prays for

judgment against Defendants Atteberry and Kaldahl, and an award of compensatory

damages, punitive damages, attorneys’ fees, costs, and for any additional relief that is

just and proper.

                        COUNT III – FEDERAL CLAIM
                  42 U.S.C. § 1983 FAILURE TO INTERVENE
              DEFENDANTS MILLER, HAGEMANN, AND HOBSON

59.    Each paragraph of this Complaint is incorporated as if restated fully herein.

60.    Defendants Miller, Hagemann, and Hobson were physically present and observed

the use of force against TJP and TJP’s arrest by Defendants Atteberry and Kaldahl.

61.    Defendants Miller, Hagemann, and Hobson had a realistic opportunity to prevent

the use of force and the arrest of TJP but did not intervene to prevent either.

62.    As a result of Defendants Miller’s, Hagemann’s, and Hobson’s inaction, TJP

suffered injuries.

WHEREFORE, Plaintiff THERESA PREMO, as next friend for TJP, a minor, prays for

judgment against Defendants Miller, Hagemann, and Hobson, and an award of

compensatory damages, punitive damages, attorneys’ fees, costs, and for any additional

relief that is just and proper.

                           COUNT IV – FEDERAL CLAIM
                     42 U.S.C. § 1983 SUPERVISORY LIABILITY
                               DEFENDANTS ROGERS

63.    Each paragraph of this Complaint is incorporated as if restated fully herein.

64.    Defendant Rogers was informed about the unreasonable conduct of Defendants

Atteberry and Kaldahl and that the arrest of TJP was without probable cause.

65.    Defendant Rogers did not discipline or admonish Defendants Atteberry or

Kaldahl.

                                             9
       1:19-cv-01078-CSB-EIL # 1         Page 10 of 14



66.    Defendant Rogers did not release TJP from custody.

67.    By failing to remedy the misconduct that he knew about, Defendant Rogers

facilitated, approved, condoned, or turned a blind eye to the misconduct.

68.    As a result of Defendant Roger’s inaction, TJP suffered injuries.

WHEREFORE, Plaintiff THERESA PREMO, as next friend for TJP, a minor, prays for

judgment against Defendant Rogers, and an award of compensatory damages, punitive

damages, attorneys’ fees, costs, and for any additional relief that is just and proper.

                    COUNT V – FEDERAL CLAIM
      42 U.S.S. § 1983 FAILURE TO PROVIDE MEDICAL CARE
DEFENDANTS ATTEBERRY, KALDAHL, MILLER, HAGEMANN, HOBSON,
                           AND ROGERS

69.    Each paragraph of this Complaint is incorporated as if restated fully herein.

70.    Defendants Atteberry, Kaldahl, Miller, Hagemann, and Hobson observed the use

of force against TJP and did not call for an ambulance or offer TJP medical care.

71.    Defendant Rogers was personally informed by TJP that he had been injured but

did not call for an ambulance or offer TJP medical care.

72.    The failure to provide TJP medical care was objectively unreasonable and there

was no justifiable basis to not provide TJP any medical care during the more than 10

hours he was in custody.

73.    As a result of the failure to provide medical care, TJP suffered injuries.

WHEREFORE, Plaintiff THERESA PREMO, as next friend for TJP, a minor, prays for

judgment against Defendants Atteberry, Kaldahl, Miller, Hagemann, Hobson, and

Rogers, and an award of compensatory damages, punitive damages, attorneys’ fees,

costs, and for any additional relief that is just and proper.




                                             10
       1:19-cv-01078-CSB-EIL # 1         Page 11 of 14



                 COUNT V – FEDERAL CLAIM
              42 U.S.S. § 1985 CIVIL CONSPIRACY
DEFENDANTS ATTEBERRY, KALDAHL, MILLER, HAGEMANN, HOBSON,
                          AND ROGERS

74.    Each paragraph of this Complaint is incorporated as if restated fully herein.

75.    Following the use of excessive force and false arrest of TJP, Defendants

Atteberry, Kaldahl, Miller, Hagemann, Hobson, and Rogers agreed to make false reports

to justify the use of force and arrest of TJP. Specifically, TJP would be falsely charged

with resisting arrest.

76.    Defendants Atteberry, Kaldahl, Miller, Hagemann, Hobson, and Rogers did

create reports that falsely stated TJP had resisted arrest and that the conduct of the

officers was justified. These reports were the overt acts in furtherance of the conspiracy.

77.    As a result of the civil conspiracy, TJP suffered injuries.

WHEREFORE, Plaintiff THERESA PREMO, as next friend for TJP, a minor, prays for

judgment against Defendants Atteberry, Kaldahl, Miller, Hagemann, Hobson, and

Rogers, and an award of compensatory damages, punitive damages, attorneys’ fees,

costs, and for any additional relief that is just and proper.

                          COUNT VI – FEDERAL CLAIM
                     42 U.S.C. § 1983 MONELL POLICY CLAIM
                       DEFENDANT CITY OF CHAMPAIGN

78.    Each paragraph of this Complaint is incorporated as if restated fully herein.

79.    Defendant City of Champaign (“City”) is responsible for the creation and

adoption of rules and regulations for the governance of the City of Champaign, including

the Champaign Police Department.




                                             11
       1:19-cv-01078-CSB-EIL # 1         Page 12 of 14



80.    Defendant City retains policymakers who train and supervise its police officers

about proper arrests, proper investigations and interactions with the public, and the

proper use of force against civilians.

81.    The unconstitutional actions of Defendants Atteberry, Kaldahl, Miller,

Hagemann, Hobson, and Rogers were committed pursuant to a pattern and practice by

the City and its police officers to charge members of the public with false

resisting/obstructing criminal charges in order to cover up their misconduct in arresting

people without probable cause and utilizing excessive force against civilians.

82.    It is commonplace within the City of Champaign for its police officers to arrest

members of the public without probable cause and then to falsely charge those

individuals with no other crime besides trumped up charged of obstruction or resisting

arrests.

83.    Recent examples of this illegal pattern and practice can be observed thorough the

facts in the civil litigation Benjamin Mann v. City of Champaign; Kisica Seets v. Officer

Matt Rush; Precious Jackson v. City of Champaign; and Alton Corey v. City of

Champaign.

84.    Upon information and belief, in each of the aforementioned cases, the plaintiffs

were charged with resisting and/or obstruction and/or battery charges that were not

supported by probable cause. Such false charges were made with the purpose of

covering up the excessive force perpetrated by the Champaign police officers against the

plaintiff victims.

85.    Defendant City was made aware of this pattern and practice by way of those

lawsuits and the fact that Defendant City settled many of those lawsuits.



                                            12
       1:19-cv-01078-CSB-EIL # 1         Page 13 of 14



86.    This illegal pattern and practice was permitted to continue despite the

policymakers being aware of this problematic custom. The failure to remedy this

pattern, practice, or custom constituted deliberate indifference on behalf of the

policymakers for Defendant City.

87.    The illegal pattern, practice, or custom was so widespread that it constituted de

facto policy for Defendant City.

88.    The illegal pattern, practice, or custom was the moving force behind the

misconduct of Individual Defendants, who used excessive force against TJP and then

attempted to conceal their misconduct by falsely charging TJP with resisting arrest.

89.    As a result of Defendant City’s pattern, practice, or custom, TJP suffered injuries.

WHEREFORE, Plaintiff THERESA PREMO, as next friend for TJP, a minor, prays for

judgment against Defendant City, and an award of compensatory damages, attorneys’

fees, costs, and for any additional relief that is just and proper.

                   COUNT XI – CLAIM UNDER ILLINOIS LAW
                             INDEMNIFICATION
                      DEFENDANT CITY OF CHAMPAIGN

90.    Each of the foregoing paragraphs of this Complaint is incorporated as if restated

fully herein.

91.    During the relevant time, Defendants Atteberry, Kaldahl, Miller, Hagemann,

Hobson, and Rogers were employees of Defendant City and acted within the scope of

their employment with Defendant City.

92.    Pursuant to 745 ILCS 10/9-102, Defendant City is required to indemnify

Defendants Atteberry, Kaldahl, Miller, Hagemann, Hobson, and Rogers for any

judgment against them for acts or omissions done within the scope of their employment.



                                              13
       1:19-cv-01078-CSB-EIL # 1         Page 14 of 14



WHEREFORE, Plaintiff THERESA PREMO, as next friend for TJP, a minor, prays for

judgment against Defendant City, and an award of compensatory damages, attorneys’

fees, costs, and for any additional relief that is just and proper.

                                     JURY DEMAND

Plaintiff demands a jury trial on all issues so triable.



                                                   Respectfully submitted,

                                                   By: /s/ Shawn W. Barnett
                                                   Shawn W. Barnett, Atty. No. 6312312
                                                   One of the Attorneys for Plaintiff

HALE & MONICO LLC
Andrew Hale
Jordan Marsh
Shawn Barnett
53 West Jackson, Suite 357
Chicago, IL 60604
(312) 870-6905




                                              14
